Title: To James Madison from Elbridge Gerry, 15 August 1812
From: Gerry, Elbridge
To: Madison, James



Confidential
My dear Sir,
Cambridge 15th August 1812.
If there is any medical, or other office, which is or may soon be vacant, in or near Boston, it cannot as I conceive be so well applied, as by giving it to Doctor Waterhouse. His history is singular. He has been a Professor thirty years, in our University, & this has long been in the hands of high federalists; such as Ch. Jus. Parsons, the “Boston Rebel,” & similar men. The Doctor was in the first instance, a federalist; but quitted the party with J Q Adams Esq, when our flag was insulted, in the case of the Cheesapeak. Whilst a federalist, his party were disgusted at his moderation; & violent, when he became a Republican. Being lately the only professor of this party, the Government of the College have in every possible way mortified & persecuted him; & have joined such high toned medical men, as envied him, for his reputation in regard to the kine pock, & as successor of D Jarvis at the marine Hospital. Whilst I was in the Chair, & thus officially at the head of the Government of the University, I was a witness of the rancour with which the Doctor was pursued, & of the Exertions made by eminent law characters, to make charges against him, on the ground of his removal from the hospital department. His most inveterate enemies, after long & laborious enquiries, could not bring any charge against him, but have dismissed him by a flimsey pretext, “that it was against the interest of the college, that he should be longer their professor”; a circumstance which confirms the belief here, that misrepresentations to the supreme Executive have been made against him. The vote for his removal by the Corporation, being all of the Essex Junto, has been confirmed by less than one fifth of the board of overseers, whose intriguing conduct is considered by the republicans, & as I am well informed by some high federalists of the University, as being on this occasion, shameful. There was a prospect last year of a vacancy in the medical department of the State Prison, & there was but one mind in the Executive of this State, in regard to Doctr Waterhouse; as the only person to whom it ought to be offered. I have been thus explicit, because we are much indebted to the Doctor for his speculations, over the signature of Salust ⟨sc?⟩. He has a pen which is dreaded by our Enemies, & we wish exceedingly to inlist him as the Editor of the Patriot. But the Government of the University having deprived him of two offices therein, indispensable to the support of his family, has reduced him to the necessity of some pursuit for maintainance. And with aid to accomplish this, he would serve in the other instance, which would afford him but little if any benefit, & be of vast advantage to the cause of our Country. Having a veiw of the whole ground your decision will be conclusive & satisfactory in this quarter.
James Thomas Esq was appointed whilst I was in office, Clerk of the Court in the County of Hancock; & being dismissed from this office by Governor Strong, proposes to join the army of the United States, if a suitable office can be obtained. When he received that appointment, he was a Captain of dragoons, in the service of the U States; & reputed to be a good officer; He is going on to Albany, to confer with General Dearborn on this subject. He appears to me to be a brave man, & I doubt not will do justice to any military office, which may be conferred on him.
William Donnison Junr Esq, son of our Adjutant General, is desirous of joining the army. He is a professed republican, an Attorney at the supreme Court, & I think would with honor fill the office of Captain.
Captain James Miller has produced, from the late Secretary of this State, our Attorney General, Colo Boyd & Major Nye, the recommendation enclosed for sailing master of the Chesapeak, or other similar office. I have no personal knowledge of Captain Miller, except what results from an interveiw, but am inclined to beleive he would make a good sailing Master.
A Young Gentleman by the name of Walter Baker, unknown to me, but recommended by Mr McKean a professor of our University, as appears by his certificate enclosed; & also by a nephew of mine, studying law at Litchfield in Connecticut, at the same law Academy with Baker; wishes for an appointment in the navy, & that any communication on the subject to him may be directed to Hartford in that State.
The frequent applications of individuals on such subjects, whilst troublesome to myself, & I fear more so to our national Executive, indicate the increasing popularity of our military & naval establishments.
In regard to our political concerns, the proceedings of Middlesex, will shew the feelings of republicans in this quarter. The federalists are boisterous, but will not dare to be efficient; at least this is my opinion. If they should be, they will most assuredly be suppressed, or I have mistaken the spirit of my countrymen. Decision cannot fail to promote, as it already has done, our cause. The federalists have formed a coalition with the Clinton party; & the latter has made proposals thro Everett, for purchasing the Patriot, as I am well informed. But I flatter myself the measure will not meet here, as it did in Albany, with success; altho there is danger of it. Ought not an alarm to be sounded, thro’out the states, of such an attempt to carry measures by dint of corruption? What can be more dangerous to the cause of Liberty, than to purchase our best presses? A paragraph in the national Intelligencer, in regard to the disposition of our Government, to meet the british on the ground of accomodation, on the subject of seamen, & also to avoid an alliance with France, has been published in all our papers; & the federalists have triumphed, at this publick concession, as they consider it. Had the same statement been made by reprobating the federal calumnies on these subjects, & by correcting them with the substance of that publication, the effect would probably have been more favorable here, to the republican cause; for we find by daily experience, that plain dealing only will answer for the british faction.
Our Governor & his Connecticut Ally, appear to have met with something unpleasant, from the national Government; but the facts have not transpired, being by them carefully concealed.
We are happy to learn that Colo Boyd has the command in this quarter, he is an excellent officer. In what State our fortifications will be placed by the unconstitutional & unprecedented conduct of our Executive, we are yet to learn.
All eyes are on our Government, for an explanation, in due time, of the late measures of G Britain. They are veiwed here as insidious; but whatever may be their true character, an implicit reliance is placed on the wisdom of our national executive, for correspondent measures.
We are unfortunately circumstanced in this section of the Union. Our best writers, in offices, are so occupied by them, as to have no time to write for the Gazettes; & out of office, their families demand their whole time for supporting them. Whilst G B has pensioned writers amongst us, who overwhelm the publick with misrepresentations & faleshoods [sic]; without the possibility of seasonably confuting them. How this evil is to be corrected, I know not; but it endangers the overthrow of our republican systems. Accept, my dear Sir, the unfeigned assurances of the highest esteem respect & regards, of yours, very sincerely
E. Gerry
